Citation Nr: 0526302	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Buffalo, New York.  The veteran 
voiced disagreement with the denial of service connection in 
May 2000.  The following month, a statement of the case (SOC) 
was issued the following month and his substantive appeal was 
received.

A hearing was held before a hearing office at the RO in 
September 2000.  A hearing was held before the undersigned 
Veterans Law Judge in May 2003.  The case was remanded for 
additional development in February 2004.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

3.  Competent, probative medical evidence does not reveal a 
current, chronic psychiatric disability as the result of or 
medically attributed to his period of military service or any 
incident therein.


CONCLUSION OF LAW

A psychiatric condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As the veteran is a layperson, his testimony and 
statements in support of claim that he has a psychiatric 
condition as the result of his military service are not 
competent medical evidence.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records show that he was 
clinically evaluated as psychiatrically normal for induction.  
See November 1984 report of medical examination for 
induction.  After entrance to active duty in October 1985, 
the veteran sought treatment for a "nervous stomach" and 
was assessed with gastritis and situational anxiety in 
October 1985 and November 1985.  Upon his discharge from 
service, he was again clinically evaluated as psychiatrically 
normal.  See August 1986 report of medical examination for 
separation.  The May 2003 hearing transcript reflects that 
the veteran testified to feeling depressed while in service.  
Also of record are photocopies of letters the veteran mailed 
to his parents while he was on active duty, which reflect 
feelings of loneliness and emotional problems.

The veteran's post-service records first reveal psychiatric 
treatment in 1998.  A February 1998 private psychiatric 
evaluation contains a diagnostic impression of a single 
episode of depression following the veteran's then-recent 
separation from his spouse.  Subsequent private and VA 
medical record indicate that he was eventually diagnosed with 
and treated for a bipolar affective disorder with depressive 
episodes.  The medical records also show treatment for 
anxiety and depression.  While the evidence indicates that 
the veteran has been diagnosed with a chronic psychiatric 
condition, the competent medical evidence does not link or 
medically attribute such a diagnosis to the veteran's period 
of service or any incident therein.  Instead, the April 2004 
VA examination report shows that the VA examiner--after 
examining the veteran, considering the veteran's assertions, 
and reviewing the claims file--indicated that it was not 
likely that the veteran's post-service development of a 
chronic psychiatric disability was related to his in-service 
situational anxiety.  While the veteran, through his 
representative, does not agree with the medical opinion, the 
VA examiner clearly noted the veteran's various in-service 
complaints (made both in service and recited post service) as 
well as the medical evidence documenting the development of 
his psychiatric disability.  Therefore, the Board finds the 
April 2004 opinion to be probative and material to the issue 
at hand.

As the competent, probative medical evidence is against a 
correlation between a psychiatric condition and the veteran's 
period of service, the Board finds that the weight of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application, and this claim is 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001).   

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
August 2002 and February 2004.  The letters notified the 
veteran of elements (1), (2) (3), and (4) see above, for his 
service connection claim.  He was likewise provided a 
statement of the case and supplemental statements of the case 
which set out the criteria by which service connection could 
be established, the evidence considered in this case, and an 
explanation for the RO's decision.  Thus, the Board considers 
the content of the notice requirements called for by the VCAA 
have been met.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in February 2000.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in April 
2004 and the resulting report has been obtained.  While the 
veteran, through his representative, argues that this matter 
should be remanded so that he may be afforded another 
examination but before a panel of examiners, he does not 
persuade the Board that the April 2004 VA examination was 
inadequate.  Instead, the veteran merely is in disagreement 
with the probative medical opinion and another examination is 
not required to decide this claim.  His service medical 
records, VA medical records, SSA records, and numerous 
private hospitalization, examination, and treatment records 
have been associated with the claims file.  The veteran has 
not identified, or authorized the request of, any additional 
evidence.  As such, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for a psychiatric condition is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


